Mr. Chief Justice McIyer.
I concur in what I understand to be the practical result of this judgment, to wit: the dismissal of the complaint. I prefer, however, to rest my conclusion upon the grounds taken in the Circuit decree, rather than upon the question of jurisdiction, inasmuch as I have some doubts on that point, and the question of jurisdiction was not argued at the hearing; for although that question may be raised at any time even in this court, I think it would be better that the parties should be first heard upon that question before it is made the basis of the decision. In addition to the views presented by the Circuit Judge, it seems to *370me that the position taken by counsel for respondents, that the plaintiffs, as heirs at law of Adam Green, sr., are now es-topped from questioning his right to convey, is well taken. For even conceding, what I am not tobe understood as admitting, that the restraint upon his right to convey for a limited time, contained in his certificate of purchase, did have the effect of preventing him from exercising such right at the time he made the deed to the defendants, yet, upon the expiration of the time so limited, his right to convey could not be disputed, and both he and his heirs would be estopped from now disputing the validity of the conveyance previously made, upon the principle that one who conveys land to which he has no title at the time, aud no right to convey, but subsequently acquires a good title, is estopped from disputing his previous conveyance. This position is sustained by the cases cited by counsel for respondent—Van Rensselaer v. Kearney, 11 How., 297, aud Jenkins v. Collard, 145 U. S., 546; to which may be added the cases of French v. Spencer, 21 How., 228; Irvine v. Irvine, 9 Wall., 617; Myers v. Croft, 13 Wall., 291; United States v. California & Oregon Land Co., 148 U. S., 31; as well as our own cases of Reeder ads. Craig, 3 McCord, 411; Harvin v. Hodge, Dudley, 25, recognized in Starke v. Harrison, 5 Rich., 7 (though in the case last cited the doctrine was not applied, because there was no warranty in the sheriff’s deed); Lamar v. Simpson, 1 Rich. Eq., 71; and Wingo v. Parker, 19 S. C., 16.
Mr. Justice Pope concurred in the result.